Citation Nr: 1414942	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for mental disorders to include PTSD, depression, anxiety, and anger.  The Veteran testified before a Veterans Law Judge (VLJ) at Travel Board hearing at the RO in May 2010.  After that VLJ left the Board, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing at the RO in February 2014.

The Board remanded this case in August 2010 for additional development and in April 2013 to schedule the second Board hearing.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran's in-service stressor is supported by credible evidence that the event in service occurred. 

2.  A VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matter being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran relates his current PTSD to a stressful event in service when a truck fire happened resulting in injury to other service members.  Specifically they were on a truck with explosives and one of the service members was smoking a cigarette and caused an explosion, which resulted in many injuries including one person being thrown from the truck.  

A November 2009 VA memo notes that the Veteran's stressor has been conceded based on the Veteran identifying the name of one of the individuals who was injured him the explosion, a statement received from this individual, a review of this service member's service treatment records, and review of a VA rating decision granting service connection to this service member for disabilities related to being thrown from a truck in an explosion. 

VA treatment records show that in August 2005 a VA psychologist diagnosed the Veteran with PTSD based on the military-related trauma of the truck explosion.  It was noted that the Veteran had re-experiencing symptoms, persistent avoidance symptoms, and persistent symptoms of increased arousal. 

Thus, the record shows medical evidence diagnosing PTSD (which is presumed to be based on the DSM-IV criteria based on the findings of PTSD-related symptoms), a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are enough to warrant service connection for PTSD under 38 C.F.R. § 3.304(f). 

While there are negative medical opinions of record in December 2009 and September 2010, with an addendum opinion in August 2011, there is no reason shown to value these opinions over the opinion provided in August 2005.
With respect to the December 2009 VA examination report, the examiner found that the Veteran did not have PTSD based, in part, on her assessment of the Veteran's demeanor.  However, the December 2009 VA examiner's descriptions of the Veteran's attitude, behavior, and mental health differ significantly from the VA staff psychologist's descriptions in August 2005.  In August 2005, the Veteran was described by the VA staff psychologist as cooperative and pleasant with normal speech, logical thought processes, and good judgment and insight.  This psychologist diagnosed the Veteran with PTSD based on the stressor he described. However, the December 2009 VA examiner characterized the Veteran as agitated, hostile, and uncooperative.  His speech was described as loud, rapid, and pressured, and his thought processes as evasive and tangential.  The examiner stated that the Veteran was unable to understand the outcome of his actions and lacked insight into his condition.  While the VA examiner conceded that the stressor described by the Veteran had been verified, she opined that the Veteran was not actually involved in the incident as he claimed.  She diagnosed the Veteran with bipolar disorder unrelated to the Veteran's military service.

To resolve the discrepancies in these examinations the Veteran was provided with another examination in September 2010.  The examiner determined that the Veteran did not meet the DSM criteria for PTSD, as he did not meet the re-experiencing or avoidance criteria.  The examiner determined that the Veteran met the criteria for an anxiety disorder but indicated that she could not find whether or not this diagnosis was related to military service without speculation.  However, the examiner did comment that the Veteran denied PTSD symptoms on previous examination reports.  An addendum opinion was provided in August 2011 based a review of all the treatment records in the file and it was noted by another examiner that the previous opinion remained unchanged.

The December 2009 VA examination report is not probative in that the description of the Veteran's demeanor is inconsistent with previous reports; and the examiner based the negative opinion on the inconsistent findings of the Veteran's credibility and demeanor.  In weighing the September 2010 and August 2011 opinions with the opinion provided in August 2005, there is no reason shown to value one opinion over the other.  The September 2010 and August 2005 opinions were provided by VA psychologists (the August 2011 addendum opinion was provided by a VA psychiatrist).  The opinions also were based on the Veteran's conceded stressor and examination of the Veteran.  

While there are other treatment records in the file that note that the Veteran did not have any symptoms consistent with PTSD, the Veteran testified at the May 2010 Board hearing that he did not like talking about the stressor event in service. 

The Board finds that the Veteran statement's concerning his claimed stressor are competent and credible as they have been consistent throughout the record; the stressor also has been corroborated based on other credible evidence.  In addition a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  In weighing this evidence with the other negative evidence of record, the evidence is at least equally-balanced.  Accordingly, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


